                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                       No. 3:21-cv-00079-RJC-DCK

LAUREN SMITH,

              Plaintiff,

       v.
                                            THE UNIVERSITY OF NORTH
                                             CAROLINA AT CHARLOTTE
THE UNIVERSITY OF NORTH
                                              AND THE UNIVERSITY OF
CAROLINA CHARLOTTE, ROBERT
                                            NORTH CAROLINA SYSTEM’S
McEACHNIE, in his individual and
                                                MOTION TO DISMISS
official Capacities, and the
UNIVERSITY OF NORTH
                                            Fed. R. Civ. P. 12(b)(1), 12(b)(2),
CAROLINA SYSTEM, through its
                                                       & 12(b)(6)
Governing body, the BOARD OF
GOVERNORS OF THE UNIVERSITY
OF NORTH CAROLINA,

              Defendants.


      Defendants the University of North Carolina at Charlotte and The

University of North Carolina System (“State Defendants”), through

undersigned counsel, move to dismiss Plaintiff’s complaint under rules

12(b)(1), (2), and (6) of the Federal Rules of Civil Procedure.

      In support of this motion, State Defendants rely on the complaint and

the brief in support of this motion.
This 1st day of March, 2021.

                               JOSHUA H. STEIN
                               Attorney General

                               /s/ Kenzie M. Rakes
                               Kenzie M. Rakes
                               Assistant Attorney General
                               NC State Bar No. 46349
                               krakes@ncdoj.gov

                               NC Department of Justice
                               PO Box 629
                               Raleigh, NC 27602
                               Tel: 919-716-6920
                               Fax: 919-716-6764

                               Attorney for Defendants the University of
                               North Carolina at Charlotte and the
                               University of North Carolina System




                                 2
                        CERTIFICATE OF SERVICE

      I certify that the foregoing THE UNIVERSITY OF NORTH

CAROLINA AT CHARLOTTE AND THE UNIVERSITY OF NORTH

CAROLINA SYSTEM’S MOTION TO DISMISS was filed electronically

with the Clerk of Court using the CM/ECF system, which will send

notification to all registered CM/ECF users.

      Julie H. Fosbinder
      FOSBINDER LAW OFFICE
      840 Seneca Place
      Charlotte, NC 28210

      Counsel for Plaintiff


      Marc E. Gustafson
      Bell, Davis & Pitt, P.A.
      227 West Trade Street, Suite 1800
      Charlotte, NC 28202

      Counsel for Robert McEachnie

      This 1st day of March, 2021.


                                     /s/ Kenzie M. Rakes
                                     Kenzie M. Rakes
                                     Assistant Attorney General




                                       3
